Citation Nr: 0311512	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  98-07 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to an increased evaluation for left shoulder 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to May 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Cheyenne, Wyoming.

In July 1999, the veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge.  A complete 
transcript of the hearing is of record.

When this case was before the Board in March 2000, it was 
remanded for further development.  The case was returned to 
the Board in March 2003. 


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran's left shoulder disability is primarily 
manifested by recurrent subluxation with frequent episodes 
and guarding of arm movement at the shoulder; neither 
limitation of arm movement to 25 degrees from the side, 
ankylosis of the scapulohumeral joint, nor fibrous union of 
the humerus is shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left shoulder disability have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the veteran's left 
shoulder disability.

In June 1997, the veteran filed his claim seeking a rating in 
excess of 20 percent for his service-connected left shoulder 
disability.

A February 1996 X-ray report of the veteran's left shoulder 
revealed no evidence of any degenerative or traumatic 
abnormality.

A VA orthopedic examination was conducted in August 1997.  At 
this time, the veteran complained that his left shoulder felt 
loose, like it could "pop out at any time."  There was 
constant pain in the joint bothering him daily to varying 
degrees.  The veteran reported that he was a heavy mobile 
equipment operator, and he had lost two to three days of work 
in the last 12 months because of his shoulder.  On physical 
examination, the veteran could flex the shoulder to 160 
degrees.  He could abduct the shoulder to 90 degrees before 
experiencing pain and then push it to 120, although he had a 
tendency to externally rotate and shrug his shoulders in 
order to complete the abduction.  The veteran was able to 
extend to 40 degrees.  Assessment was rotator cuff tendonitis 
and arthroscopy.  An X-ray of the veteran's left shoulder, 
taken in conjunction with his examination, was described as 
normal.  It was specifically noted that a fracture, soft-
tissue calcification, or other abnormality could not be 
identified.

VA outpatient records dated from January 1989 through August 
1997 evidence orthopedic treatment and examination of the 
veteran's left shoulder.

In an April 1998 written statement Dr. McFerran advised that 
he had treated the veteran regarding his bilateral shoulder 
pain.  On physical examination the veteran's left shoulder 
showed he was minimally tender at the anterior subacromial 
space and nontender on the biceps tendon.  He had a positive 
Crank test and relocation test.  Dr. McFerran advised that 
with respect to his left shoulder, the veteran was having 
recurrent dislocations, which were also giving him some 
impingement and chronic shoulder bursitis.  Dr. McFerran did 
not believe the veteran had a rotator cuff tear.  In Dr. 
McFerran's medical opinion, the veteran's shoulder would 
require surgical reconstruction of the anterior capsule.  He 
further indicated that he believed there was no way to 
resolve the veteran's bursitis without taking care of the 
instability issue.  According to Dr. McFerran, the veteran 
could require treatment of his chronic impingement at the 
same time with a scope decompression.

A VA orthopedic examination was conducted in May 1998.  At 
this time, the veteran's records were not available for 
review.  The veteran reported that since his last review, his 
left shoulder had worsened.  He indicated that he had not had 
any operations or surgery.  On physical examination the 
veteran's left shoulder range of motion was: external 
rotation/up 0-10, internal rotation/down 0-90; flexion 1-110, 
extension 0-50, abduction 0-90 with pain and discomfort and 
the feeling of instability.  It was noted the veteran was 
reluctant to have the examiner go any further because he 
[veteran] felt the shoulder would dislocate.  The veteran's 
left acriomioclavicular (AC) joint was slightly unstable.  
There was tenderness at the AC joint areas bilaterally, left 
more than right.  The veteran's strength was entirely normal, 
but he was not able to be tested with things that went past 
the range of motion above in the left.  An X-ray view of the 
left shoulder revealed osseous structures within normal 
limits.

In July 1999 the veteran provided testimony regarding the 
symptomatology associated with his left shoulder disability.  
At the time of his hearing, the veteran indicated that he was 
experiencing small subluxations of his left shoulder 
approximately once to twice a week.  He indicated he had 
missed approximately five days of work in the last seven 
months because of his left shoulder subluxations.  The 
veteran indicated that he used his right arm at work in order 
to guard his left shoulder.  Despite his left shoulder 
disability, the veteran continued to go to work because he 
believed there would be a point in which he would no longer 
have any sick leave.  The veteran testified that he 
experienced weakness and fatigue when he used his left arm.  
According to the veteran, he was placed on medication for the 
pain associated with his left shoulder.

In August 2000 Dr. Rangitsch examined the veteran.  It was 
noted that this particular evaluation was performed through 
both a direct history and physical examination as well as 
review of the veteran's medical records.  The veteran again 
reported occasional popping of his left shoulder, increased 
pain with activity at work, especially overhead activity.  It 
was noted the veteran had had episodes of subluxations, but 
no recent dislocations.  The examiner noted the veteran had 
significant pathology of the left shoulder.  He had forward 
flexion to 140 degrees, abduction to 130 degrees, mild 
tenderness to palpation over the greater tuberosity, and 
tenderness in the area of the AC joint.  The veteran had a 
positive relocation test.  He had a positive apprehension 
sign, markedly so.  He had a moderately positive impingement 
sign as well.  Testing of the rotator cuff showed decreased 
strength, but the examiner felt this was likely due to pain.  
The assessment was service-connected left shoulder with 
recurrent anterior subluxation episodes.  The examiner noted 
that he also felt the veteran would benefit from a surgical 
procedure to repair the subluxation problems.  In addition, 
the veteran could require decompression at that time.  

In September 2000 Dr. Rangitsch added an addendum to his 
August 2000 report.  He reiterated the veteran's range of 
motion testing revealed he was able to achieve forward 
flexion to 140 degrees and abduction to 130 degrees.  To this 
point, the veteran would then have pain with any of these 
movements.  In addition, the pain was also described for 
palpation in the area of his greater tuberosity of his 
humerus, as well as some mild tenderness in the area of his 
AC joint.  According to Dr. Rangitsh, the fact that the 
veteran had a positive apprehension sign indicated that an 
examination of placing the arm into abduction of 90 degrees 
and maximum external rotation, resulted in significant pain 
and apprehension that would cause the shoulder to dislocate.  
Dr. Rangitsch also indicated the veteran's rotator cuff 
strength testing was also positive for decreased strength, 
but this was also likely due to pain that he experienced.  
Dr. Rangitsh felt this did elucidate the amount of pain the 
veteran was having upon examination.  With respect to flare-
ups, Dr. Rangitsch noted the veteran had had recurrent 
shoulder dislocations.  Due to dislocations of his shoulder, 
the veteran would have difficulty using his shoulder for 
several days or longer because of pain he experienced with 
this type of activity.  In Dr. Rangitsch's opinion, doing a 
gentle range of motion exercise in the office would not 
elicit the same amount of pain associated with dislocation of 
the shoulder; however, Dr. Rangitsch indicated when the 
veteran did dislocate his shoulder, this would significantly 
impact his ability to work, and the fact that if he was to be 
placed into positions where his shoulder would dislocate, 
such as overhead activities with marked abduction or external 
rotation, he would have significant trouble working in any 
type other than sedentary or minor lifting-type activities.  
The fact that he also had a positive impingement sign 
indicated pain with internal rotation of the shoulder.

II.  Veterans Claims Assistance Act of 2000.

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplements thereto, and various letters from the RO to the 
veteran, the veteran has been informed of the requirements 
for the benefit sought on appeal, the evidence and 
information needed to substantiate the claim, the information 
required of the veteran to enable the RO to obtain evidence 
on his behalf, the assistance that VA would render in 
obtaining evidence on the veteran's behalf, the evidence that 
the veteran should submit if he did not desire VA's 
assistance in obtaining such evidence, and the evidence that 
the RO has obtained.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The record also reflects that pertinent records have been 
obtained and the veteran failed to respond to the RO's August 
2001 letter requesting him to identify any outstanding 
records pertaining to his left shoulder.  In addition, the 
veteran was provided with VA examinations of his left 
shoulder.  Neither he nor his representative has identified 
any available evidence or information that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Legal Criteria..

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2002).

A 20 percent evaluation is warranted for the minor arm if 
there is: (1) malunion of the humerus with moderate 
deformity; (2) malunion of the humerus with marked deformity; 
(3) recurrent dislocations of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level; or (4) recurrent dislocations of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  A 40 percent evaluation requires fibrous union of 
the humerus, with a 50 percent evaluation assigned for 
nonunion of the humerus (false flail joint). A 70 percent 
rating is warranted where there is loss of the humerus head.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Impairment of the clavicle or scapula may be rated based on 
impairment of function of the contiguous joint or on the 
basis of malunion, nonunion or dislocation. Malunion of the 
clavicle or scapula warrants a 10 percent evaluation.  
Nonunion of the minor clavicle or scapula warrants a 10 
percent evaluation if there is no loose motion or a 20 
percent evaluation if there is loose movement.  Dislocation 
of the minor clavicle or scapula warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Intermediate between favorable and unfavorable ankylosis of 
the scapulohumeral joint of the minor extremity warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Limitation of motion at the shoulder level or midway between 
the side and shoulder level warrants a 20 percent rating for 
the minor arm.  Where motion is limited to 25 degrees from 
the side, a 30 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

The Board notes that full range of motion of the shoulder is 
measured from zero degrees to 180 degrees in forward 
elevation (flexion), zero degrees to 180 degrees in 
abduction, and zero degrees to 90 degrees in both external 
and internal rotation. 38 C.F.R. § 4.71, Plate I (2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

IV.  Analysis.

The record reflects and the veteran acknowledges that he is 
right handed.  The Board begins by noting that the competent 
medical evidence of record clearly shows the veteran retains 
useful motion of his left shoulder.  As such, Diagnostic Code 
5200, pertinent to ankylosis, is not for application in this 
case.  The Board also notes that although left shoulder pain 
is clearly shown, the veteran has useful range of motion to 
at least 110 degrees, which is above shoulder level.  The 
Board emphasizes that the competent examination evidence of 
record includes note of the veteran's report of pain, 
fatigue, and flare-ups and that the recent VA examiner, in 
fact, considered such history.  The Board also notes that the 
veteran's recent VA examination was negative for note of 
swelling, atrophy, fatigability, and incoordination.  Absent 
objective evidence of additional functional loss of the left 
shoulder, there is no basis to warrant assignment of a higher 
rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. 

The Board also notes that while the medical evidence of 
record demonstrates the veteran experiences recurrent 
subluxation and guarded movement of the left shoulder, a 
finding of fibrous union of the humerus is not supported by 
the record so as to warrant assignment of a 40 percent rating 
under Diagnostic Code 5202.  Notably, X-rays and magnetic 
resonance imaging revealed normal findings pertaining to the 
veteran's left shoulder.  Finally, the Board observes that 
the highest schedular rating provided under Diagnostic Code 
5203 is 20 percent.  Consequently, because the veteran's left 
shoulder is currently rated at 20 percent, further 
consideration under Diagnostic Code 5203 would be futile and 
non-beneficial to the veteran.

In sum, the record demonstrates that the veteran has 
significant functional impairment of the left shoulder due to 
pain and subluxations, but the degree of impairment more 
nearly approximates the criteria for the assigned 20 percent 
rating than those for a higher rating.  The Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1)(2002).

In July 1999, the veteran testified that he missed 
approximately five days of work in the last seven month due 
to his left shoulder.  While surgery has been suggested, the 
record is void of any evidence indicating the veteran has 
undergone hospitalization for his left shoulder.  Moreover, 
the medical evidence shows that the manifestations of the 
veteran's disability are those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER


Entitlement to an increased evaluation for left shoulder 
disability is denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

